DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5, 7, 8, 16-19, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cousins (US 2007/0256728 A1) in view of Swanson (US 2006/0196535 A1) in view of Schulz-Wittman (US 2012/0055547 A1) in view of Kim (US 2010/0218821 A1) with evidence provided by de Souza (US 2010/0112792 A1).
Regarding claims 2-5, Cousins discloses a solar cell (see Fig. 1), comprising:
a dielectric layer (12, silicon oxide) disposed above a substrate (10);
a phosphorus doped layer (14 [0020] n+ amorphous silicon doped with phosphorus) disposed above the dielectric layer (12); and 
However, Cousins does not disclose an anti-reflection coating layer above the phosphorus-doped silicon layer.
Swanson discloses that above a thin doped silicon layer (503) on a dielectric layer (201), a silicon-nitride layer (201) can be placed which provides for anti-reflection ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cell of modified Cousins by including an anti-reflective layer above a doped silicon layer as disclosed by Swanson because it would provide for anti-reflection properties.
Cousins discloses that the silicon oxide layer (12, [0014]) above the substrate can have a thickness in the range of 10-150 Angstroms.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference, which includes 35-45 Angstroms, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Cousins does disclose that the passivation layer can be formed of alternate material ([0020]), however, does not disclose that the n-type silicon is fine grained or the thickness of n-type silicon layer is less than 10 nanometers.
Schultz-Wittman (See Fig. 6) discloses a solar cell which comprises a passivation layer (63) above a tunneling oxide (64) layer wherein the passivation layer can comprise a n-type amorphous silicon or n-type polycrystalline silicon and that it can be deposited in a thickness ranging from 2 nm to 50 nm ([0052]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the amorphous silicon passivation layer of Cousins with the polycrystalline layer of Schultz-Wittman with a thickness within the range disclosed by Shultz-Wittman, including less than 10 nm, because Schultz-Wittamn discloses it is an appropriate material for a passivation layer above a tunneling oxide and Cousins disclosed that the use of alternate materials is permissible.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portions of ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
	Further evidence is provided by de Souza who discloses that polycrystalline silicon is fine grained ([0046]).
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
However, modified Cousins does not disclose that the substrate comprises a concentration doped region in a portion of the substrate, and that the dielectric layer is directly on the concentrated doped region of the substrate.    
Kim discloses that on a texturized front surface of a back contact solar cell a front surface field can be applied through applying a dopant concentration (Fig. 8, 171, [0074]-[0075]) and the doping concentration is shown as being conformal. 
Kim further discloses that a FSF results in a recombination and/or a disappearance of electrons and holes around the front surface of the substrate 110 are prevented or reduced ([0075]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the front surface of the substrate of Cousins by providing a front surface field as disclosed by Kim because it will result in a recombination and/or a disappearance of electrons and holes around the front surface of the substrate 110 are prevented or reduced.
Regarding claims 7 and 8, modified Cousins discloses all of the claim limitations as set forth above.
Cousins discloses that the dielectric layer, functions as tunneling layer, comprises silicon oxide but does not give the compositional amount of the oxygen and silicon within the silicon oxide tunneling layer.
Swanson discloses that thin oxide directly in contact with the front surface of a silicon solar cell can be a silicon dioxide layer ([0045]) which allow charge carriers to bleed through (tunnel [0033], 202A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of elements of oxide and silicon which form the silicon oxide tunneling layer of modified Cousins so that they form a silicon dioxide tunneling layer as disclosed by Swanson because Swanson discloses it is an appropriate material to form the tunneling layer.
Regarding the claim limitation of “wherein the dielectric layer is for enabling an electric field effect on a solar-receiving surface of the solar cell, the electric field effect comprising a band banding into the substrate”, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding claims 16-19, Cousins discloses a solar cell (see Fig. 1), comprising:
a dielectric layer (12, silicon oxide) disposed above a substrate (10);
a phosphorus doped layer (14 [0020] n+ amorphous silicon doped with phosphorus) disposed above the dielectric layer (12); and 
However, Cousins does not disclose an anti-reflection coating layer above the phosphorus-doped silicon layer.
Swanson discloses that above a thin doped silicon layer (503) on a dielectric layer (201), a silicon-nitride layer (201) can be placed which provides for anti-reflection ([0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the solar cell of modified Cousins by including an anti-reflective layer above a doped silicon layer as disclosed by Swanson because it would provide for anti-reflection properties.
Cousins discloses that the silicon oxide layer (12, [0014]) above the substrate can have a thickness in the range of 10-150 Angstroms.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference, which includes 35-45 Angstroms, because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Modified Cousins discloses that the dielectric layer comprises silicon oxide but does not give the compositional amount of the oxygen and silicon within the silicon oxide tunneling layer.
Swanson discloses that thin oxide directly in contact with the front surface of a silicon solar cell can be a silicon dioxide layer ([0045]) which allow charge carriers to bleed through (tunnel [0033], 202A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the composition of elements of oxide and silicon which form the silicon oxide tunneling layer of modified Cousins so that they form a silicon dioxide tunneling layer as disclosed by Swanson because Swanson discloses it is an appropriate material to form the tunneling layer.
Cousins does disclose that the passivation layer can be formed of alternate material ([0020]), however, does not disclose that the n-type silicon is fine grained or the thickness of n-type silicon layer is less than 10 nanometers.
Schultz-Wittman (See Fig. 6) discloses a solar cell which comprises a passivation layer (63) above a tunneling oxide (64) layer wherein the passivation layer can comprise a n-type amorphous silicon or n-type polycrystalline silicon and that it can be deposited in a thickness ranging from 2 nm to 50nm ([0052]-[0054]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the amorphous silicon passivation layer of Cousins with the polycrystalline layer of Schultz-Wittman with a thickness within the range disclosed by Shultz-Wittman, including less than 10 nm, because Schultz-Wittamn discloses it is an appropriate material for a passivation layer above a tunneling oxide and Cousins disclosed that the use of alternate materials is permissible.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portions of ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
	Further evidence is provided by de Souza who discloses that polycrystalline silicon is fine grained ([0046]).
Notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
However, modified Cousins does not disclose that the substrate comprises a concentration doped region in a portion of the substrate, and that the dielectric layer is directly on the concentrated doped region of the substrate.    
Kim discloses that on a texturized front surface of a back contact solar cell a front surface field can be applied through applying a dopant concentration (Fig. 8, 171, [0074]-[0075]) and the doping concentration is shown as being conformal. 
Kim further discloses that a FSF results in a recombination and/or a disappearance of electrons and holes around the front surface of the substrate 110 are prevented or reduced ([0075]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the front surface of the substrate of Cousins by providing a front surface field as disclosed by Kim because it will result in a recombination and/or a disappearance of electrons and holes around the front surface of the substrate 110 are prevented or reduced.
Regarding claim 21, modified Cousins discloses all of the claim limitations as set forth above.
Regarding the claim limitation of “wherein the dielectric layer is for enabling an electric field effect on a solar-receiving surface of the solar cell, the electric field effect comprising a band banding into the substrate”, regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Claims 6 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cousins (US 2007/0256728 A1) in view of Swanson (US 2006/0196535 A1) in view of Schulz-Wittman (US 2012/0055547 A1) with evidence provided by de Souza (US 2010/0112792 A1) as applied to claims 2-5, 7, 8, 16-19, and 21 above and in further view of Carlson (US 2006/0130891 A1).
	Regarding claims 6 and 20, modified Cousins discloses all of the claim limitations as set forth above.
	However, Cousins does not disclose the thickness of the anti-reflection silicon nitride layer is between 70-80 nm.
	Carlson discloses that a silicon nitride layer which is used as an anti-reflection layer above an amorphous silicon layer can have a thickness ranging from 70-100 nm ([0031]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the anti-reflection layer of modified Cousins to be within in the range claimed because Carlson discloses that a thickness within the range claimed is an appropriate thickness for a silicon nitride anti-reflection layer.
  	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portions of ranges have been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-8 and 16-21 have been considered but are moot because new grounds of rejection are required due to Applicant’s amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726